Citation Nr: 1506280	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994, including combat service in Southwest Asia from September 1990 to March 1991.  His decorations include an Army Commendation Medal with "V" Device.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2013, the Veteran testified before the RO's Decision Review Officer (DRO).  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated the claims file.  

In August 2014, the Veteran filed a separate claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, which is pending before the RO, and will not be discussed in connection with this matter.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of service connection for a left hip condition has been raised by the record in the October 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The Veteran's right hip disability had its onset in service. 


CONCLUSION OF LAW

Degenerative arthritis of the right hip was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in hearing testimony, contends that his right hip disorder had its onset in service, and alternatively, is a result of his service-connected right knee disability.  See e.g. Board Hearing Tr. at 6-7.  

The Veteran is already in receipt of service connection for his right knee disability.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for a right hip disorder is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).
In the instant case, the record demonstrates that the Veteran has right hip osteoarthritis status post arthroplasty.  See August 2013 Dr. Craig Report.  The Veteran thus has a current right hip disorder for VA compensation purposes.  As such, the threshold requirement for direct service connection under Hickson has been satisfied. 

With respect to the second Hickson requirement, the Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis pertaining to a right hip disorder.  However, the Veteran offers a credible account of inservice right hip pain that he complained of in 1994 that has continued to the present.  See Board Hearing Tr. at 6-7, 9.  The Veteran's service personnel records show that his military occupation specialty was an armor crewman for over nineteen years.  See 38 C.F.R. §§ 3.303(a) (providing that each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence).  The Veteran testified that his duties required constant up and down movement on tanks.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While there is no confirmation of any such trauma in STRs, there is nothing in the record that contravenes the Veteran's assertion of the onset of right hip pain concomitant with his service duties.  As such, the Board accepts the Veteran's credible account of in-service right hip pain.  Madden, 125 F.3d 1477, 1481.
Thus, this appeal turns on whether there is a nexus between the Veteran's right hip disorder and service.  The Veteran was afforded VA examinations in June 2011, July 2012, October 2012, and November 2013.  The June 2011, October 2012 and November 2013 VA examiners commented only on the relationship between the Veteran's claimed right hip disorder and his service-connected right knee disability.  The examiners did not address the Veteran's report of continuity of right hip pain since service or explore a theory of direct service connection.  Based on these inadequacies, the Board finds that the VA examiners' findings should be afforded little probative value.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).
Although the July 2012 VA examiner opined that the Veteran's current right hip pain is not related to his service, this opinion is inadequate because it was not supported with an adequate rationale.  In addition, the basis for the examiner's conclusion does not account for the Veteran's competent, credible and probative accounts of right hip pain, to include onset and recurrence since separation.   Therefore, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the Veteran's own testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Thus, given the Veteran's in-service activities, his lengthy period of active duty, and his competent and credible report that his right hip problems had its onset in service and has continued since service, the Board finds that the evidence supports his claim of service connection for osteoarthritis status post arthroplasty of the right hip.  As such, service connection is warranted.


ORDER

Service connection for a right hip disorder is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


